Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the method, system, and vehicle for adapting an image displayed on a monitor in a vehicle cab according to a vehicle configuration of the instant invention.
The instant invention is a method, system, and vehicle for adapting an image displayed on a monitor in a vehicle cab to a vehicle configuration. A camera assembly includes a supporting arm mounted on the vehicle cab and a camera arranged on the supporting arm. The camera is for providing a captured image of an area located rearwards and along a vehicle side. A vehicle configuration is determined. The vehicle configuration is either a first configuration with a trailer connected to the cab or a second configuration with no trailer connected to the cab. The captured image is automatically processed based on the determined configuration wherein the processed captured image is displayed on a monitor. The displayed image is either a processed first image or a processed second image. The processed first image is displayed when the vehicle is in the first configuration and the processed second image is displayed when the vehicle is in the second configuration. The processing to generate the first image and the second image is such that the first image is generated by defining a first frame within the captured image and the second image is generated by defining a second frame within the captured image wherein the area defined by the second frame is distinct from the area defined by the first frame. 

	A notable prior art is Peterson et al. (US 2016/0243988) (hereinafter Peterson). Peterson discloses a vehicle with a camera arranged on a supporting arm wherein the camera is oriented such that the field of view of the camera encompasses the blind spot region at the side and rear of the vehicle [¶0038]. Camera images are displayed to a driver on a display located inside the vehicle [¶0059-¶0060]. Peterson discloses that the displayed images change based on whether or not a trailer is attached. For example, as shown in Fig.13A and as described in ¶0038, ¶0045, when the trailer is not connected to the vehicle, the camera has a first field of view and as shown in Fig.13B and as described in ¶0038, ¶0044, when the trailer is connected to the vehicle the camera has a second field of view different from the first field of view. 
	Peterson therefore discloses several similarities to the instant invention including a camera mounted on an arm wherein the camera captures images rearward and along the vehicle's sides as well as displaying a first field of view when the vehicle is in a configuration with a trailer attached thereto and displaying a second field of view when the vehicle is in a configuration without a trailer. However, as disclosed by Peterson, in order to achieve the second field of view, the camera is physically moved and specifically the arm is extended outward so that the second field of view is achieved. For example, as shown in Fig.13A, Fig.13B, and as noted in ¶0038 of Peterson, "when the camera is retracted, the camera is oriented at the mirror assembly such that its field of view is generally outboard away from the side of the vehicle so as to encompass the blind spot region at the side and rear of the vehicle... when the camera is extended, the camera's orientation is adjusted such that the camera's field of view is more inboard along the side of the vehicle so as to encompass an area rearward of the vehicle and along the side of and rearward of a trailer being pulled by the vehicle". This differs from the instant invention which defines a frame within a captured image depending on whether or not the cab is attached to a trailer. That is, the field of view switching in Peterson is accomplished by altering the optical axis of the camera itself while the instant invention provides that the camera does not move depending on whether or not the trailer is attached, but rather the same camera image captured from the same physical position will be cropped/processed differently depending on whether or not the trailer is attached. 
	Another notable prior art of record is Lang et al. (EP3254902) (hereinafter Lang, an English translation has been provided by the examiner). Lang discloses a vehicle including a camera arm wherein the arm is attached to the vehicle body [¶0013, ¶0030]. As shown in Fig.7, when a trailer is not attached, the camera/arm may have a first configuration such that a first detection area is established. As shown in Fig.8 and Fig.9, when the trailer is attached to the vehicle, the camera may have a second and different field of view as compared to when the trailer is attached.  
	Lang therefore discloses a similar configuration as the instant invention where an arm is used to attach a camera to a vehicle cabin and wherein a trailer can be attached to the vehicle cabin. However, Lang fails to cure the deficiencies noted for Peterson and fails to render the instant claim obvious. Specifically, like Peterson, Lang discloses that in order to adjust the camera field of view the camera itself is physically adjusted. This is seen in Fig.8 and Fig.9 of Lang. The instant invention does not physically move the camera based on whether a trailer is attached or detached front he vehicle cabin (like Lang). Rather the instant invention defines a first frame within a captured image and a second frame within the same captured image such that the first frame region is displayed when it is determined that no trailer is attached to the vehicle and the second frame region is displayed when it is determined that a trailer is attached to the vehicle. 
Furthermore, the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore, the differences between the subject matter sought to be patented in the present application and the prior art are such that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lang et al. (US 2019/0184900) – Discloses a vehicle with a tractor and a trailer wherein different camera image portions are displayed based on the position of the trailer relative to the tractor [Abstract, ¶0015-¶0016]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        March 11, 2022